Ms. Justice Wolf
delivered the opinion of the court.
This is a case in which two motions to dismiss have been made hitherto and overruled by this court, Aponte v. Frei*88ría et al., 19 P. R. R., 1104. One of these motions was founded on tlie ground that the record failed to contain a proper copy of the notice of appeal and we held that the reT spondent himself had supplied the defect. The respondent now presents a motion to dismiss because a copy of the judgment has not been brought up in the judgment roll. The appellants, although duly notified of the motion, have made no attempt to correct the record, even if this court would exercise its discretion to correct the record after the previous failure to include in the record the copy of the notice of the appeal. The Code of Civil Procedure and the decisions of this court are clear to the effect that a copy of the judgment must accompany the judgment roll. Sections 300 and 233 of the Code of Civil Procedure; Eule 40 of this court; Hernández v. Hernández et al., 19 P. R. R., 987; López v. López, 19 P. R. R., 990; Hernández v. Medina, 19 P. R. R., 1008; Allongo v. Belaval, 19 P. R. R., 1022. There is no such judgment therein contained. It is not sufficient to copy into the statement of the case a judgment or a so-called fallo wherein it is . decreed that a judgment be entered in accordance with such fallo. A copy of the judgment as entered on the judgment book of the court is the judgment -that must be filed in this court. As the appeal must be dismissed on the aforesaid grounds, it is unnecessary to consider the merits of the same.
The appeal must be dismissed.

Appeal dismissed.

Chief Justice Hernández and Justices del Toro and Aldrey concurred.
. A motion to reconsider having been filed by the appellant, it was overruled per curiam on February 10, 1914, and the same party having filed another motion to reconsider, it was also overruled on February 18, 1914, in the following opinion of the court delivered'by Mr. Justice Wolf:
Appellants now ask that this court reconsider its action in dismissing the appeal to the extent of dismissing the appeal *89■without prejudice and they cite California cases. In California an appellant has a number of months aftor judgment within which to appeal. In Porto Bico the time for appeal is 30 days. If a judgment in this case was entered or registered by the sécretary of the district court within a day or so after the .rendition of the fallo to which we have referred in our decision of February 3, 1914, then it would be idle to dismiss the appeal without prejudice as the time would have expired. The appeal was taken on May 31, 1913, which is another indication that more than 30 days have elapsed since the date of the judgment if actually registered. If there is no registered judgment, then the appellants could have one entered by the secretary and appeal from it. We do not see how the present motion could avail the appellants and the same must be overruled.

Motion overruled.

Chief Justice Hernández and Justices del Toro and Aldrey concurred.